Motion for permission to appeal to the Court of Appeals. Motion granted, and this court certifies the following question: Did this court, upon affirming the respondent’s findings of fact upon the charges and specifications of petitioner’s misconduct, err as a matter of law, in finding that there was abuse of discretion in the measure of punishment imposed, and in annulling the determination on the law and the facts and in the exercise of discretion and remitting the matter for further proceedings not inconsistent with this court’s opinion herein?
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.
[See post, p. 916.]